DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
REATH, Board Member,
February 1, 1979 — I dissent from this recommendation. Respondent prepared a bogus divorce decree and forged the signature of a judge to cover up for his failure to secure a divorce decree.
When an officer of the court commits such an atrocious act, the public would be, I suggest, shocked and outraged at such a mere slap on the wrist as a mere six month suspension; and without any official condemnation of this kind of act by way of censure by this court.
I see nothing in Rule 204 that prevents combining two or more forms of discipline. While I would have been more comfortable with a three year suspension, I would have been willing to go along with *319a six month suspension, provided this was combined with a public censure and the attendant public exposure that would result from this court’s strong public condemnation of respondent’s conduct.
ORDER
EAGEN, C.J.,
And now, March 5, 1979, the recommendation of the Disciplinary Board of the Supreme Court of Pennsylvania dated February 1, 1979, is accepted; and it is ordered, that the said (Respondent), be, and he is herewith suspended from the practice of law for a period of six months from the bar of this court and in all the courts under its supervisory jurisdiction.
It is further ordered that an application for reinstatement may be filed at the conclusion of the period of suspension.
Mr. Justice Larsen would impose a suspension of one year.